DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites “the first metal layer and the second metal layer of the first common power line”. However, neither earlier in claim 9 nor claims 1 and 6, from which claim 9 depends, recites “a first metal layer” or “ a second metal layer”. Therefore, “the first metal layer” and “the second metal layer” lack proper antecedent basis. Further, it is unclear if claim 9 is referencing an additional metal layer or the same metal layer which is recited in claim 8 (from which claim 9 does not depend). However, for purposes of compact prosecution the Examiner interprets the first metal layer and second metal layer of claim 9 to be the same respective first and second metal layers recited in claim 8 and interprets claim 9 to depend from claim 8. Appropriate correction is required to resolve the antecedent basis issue.
Regarding claim 17, claim 17 recites “a first transmissive area”. However, neither earlier in claim 17 nor claim 15, from which claim 17 depends, recites “a first transmissive area”. Therefore, “the first transmissive area” lacks proper antecedent basis. Appropriate correction is required to resolve the antecedent basis issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 12-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park et al. (US 2017/0110521) hereinafter “Park”.
Regarding claim 1, Figs. 1 and 2 of Park teach a transparent display device (Paragraph 0003), comprising: a substrate (Item 10) provided with a display area (Item DA), in which a plurality of subpixels (Items SP1, SP2 and SP3) are disposed, and a non-display area (Item NA) adjacent to the display area (Item DA); and a plurality of power lines (Paragraph 0045; See also Picture 1 below) provided in the non-display area (Item NA) on the substrate (Item 10) and extended in parallel in a first direction (Up and down across the page), wherein the display area (Item DA) includes first non-transmissive areas (Items 100) provided with the plurality of subpixels (Items SP1, SP2 and SP3) and a first transmissive area (Item 200) provided between the first non-transmissive areas (Items 100), and wherein the non-display area (Item NA) includes second non-transmissive areas (Items 180) provided with the plurality of power lines (Item 180; Paragraph 0045) and a second transmissive area (Item 170) provided between the second non-transmissive areas (Items 180). 

    PNG
    media_image1.png
    268
    391
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Park Fig. 2)
Regarding claim 2, Fig. 2 of Park further teaches wherein the first transmissive area (Item 200) and the second transmissive area (Item 170) have substantially the same width in the first direction (Up and down across the page).
Regarding claim 3, Fig. 2 of Park further teaches where the first transmissive area (Item 200) provided in a unit area has substantially the same area as that of the second transmissive area (Item 170) provided in the unit area.
Regarding claim 4, Fig. 2 of Park further teaches where each of the plurality of power lines (Item 180; Paragraph 0045) has a width substantially narrower than that of a second direction (Left to right across the page) transverse to the first direction (Up and down across the page) of the second non-transmissive area (Item 180). 
Regarding claim 6, FIG. 6 of Park teaches an anode electrode (Item 221) provided in each of the plurality of subpixels (Items SP1, SP2 and SP3) on the substrate (Item 10); a light emitting layer (Item 223) provided on the anode electrode (Item 221); and a cathode electrode (Item 222) provided on the light emitting layer (Item 223), wherein the plurality of power lines (Items 180; Paragraph 0045) include a plurality of first common power lines supplying a first power source (Paragraph 0045) to the cathode electrode (Item 222).
Regarding claim 7, Fig. 11 of Park further teaches a cathode contact portion (Portion of Item 222 in SA) electrically connecting the cathode electrode (Item 222) with the first common power line (Item 180; Paragraph 0045), wherein the cathode contact portion (Portion of Item 222 in SA) is provided in the second non-transmissive area (Item 180).
Regarding claim 12, Fig. 1 of Park further teaches wherein the non-display area (Item NA) includes a first non-display area (See Picture 2 below) provided with a plurality of pads, and a second non-display area (See Picture 2 below) disposed in parallel with the first non-display area by interposing the display area (Item DA), and the second non-transmissive area (Item 180) and the second transmissive area (Item 170) are disposed in the second non- display area (See Picture 2 below).
Regarding claim 13, Fig. 2 of Park further teaches where the first transmissive area (Item 200) and the second transmissive area (Item 170) have the same or substantially the same shape.
Regarding claim 14, Park further teaches where the second direction (Left and right across the page) is perpendicular to the first direction (Up and down across the page).
Regarding claim 15, Figs. 1 and 6 of Park teach a transparent display device (Paragraph 0003), comprising: a substrate (Item 10) provided with a display area (Item DA), in which a plurality of subpixels (Items SP1, SP2 and SP3) are disposed, a first a non-display area (See Picture 2 below) on which a pad is disposed, and a second non-display area (See Picture 2 below) disposed in parallel with the first non-display area by interposing the display area (Item DA); an anode electrode (Item 221) provided in each of the plurality of subpixels (Items SP1, SP2 and SP3) on the substrate (Item 10); a light emitting layer (Item 223) on the anode electrode (Item 221); a cathode electrode (Item 222) on the light emitting layer (Item 223); and a plurality of first common power lines (Item 180; Paragraph 0045) provided in the second non-display area (See Picture 2 below) on the substrate (Item 10) and electrically connected with the cathode electrode (Item 222), wherein the second non-display area (See Picture 2 below) includes a second non-transmissive area (Item 180) provided with the plurality of first common power lines (Paragraph 0045) and a second transmissive area (Item 170) provided between the plurality of first common power lines (Item 180, Paragraph 0045).

    PNG
    media_image2.png
    390
    388
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Park Fig. 1)
Regarding claim 16, Park further teaches where the first common power lines (Paragraph 0045) have a width equal to or less than that of the second non-transmissive area (Item 180).
Regarding claim 17, Park further teaches where the plurality of first common power lines (Paragraph 0045) are respectively extended in parallel in the second non-transmissive area (See Picture 2 above), and the display area (Item DA) includes first non-transmissive areas (Item 100) provided with the plurality of subpixels (Items SP1, SP2 and Sp3), and the first transmissive area (Item 200) and the second transmissive area (Item 170) have the same or substantially the same width in the first direction (Up and down across the page).
Regarding claim 18, Fig. 2 of Park further teaches where the first transmissive area (Item 200) and the second transmissive area (Item 170) have the same or substantialy the same shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0110521) hereinafter “Park” in view of Jeon (US 2020/0381508) hereinafter “Jeon”.
Regarding claim 5, Park teaches all of the elements of the claimed invention as stated above except a color filter on the plurality of power lines in the second non-transmissive area.
Fig. 4 of Jeon teaches where a color filter layer (Item 500) overlap a display area (Item DA) and a non-display area (Item NDA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a color filter on the plurality of power lines in the second non-transmissive area because this configuration selectively transmits light of a predetermined color among light emitting by light emitting elements  in the display area (Jeon Paragraph 0082).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0110521) hereinafter “Park” in view of Yang et al. (US 2021/0134785) hereinafter “Yang”.
Regarding claim 8, Park teaches all of the elements of the claimed invention as stated above except where the first common power line includes a first metal layer and a second metal layer on the first metal layer, and wherein at least a part of the second metal layer is overlapped with the first metal layer, and is connected to the first metal layer through a plurality of contact holes.
Fig. 15a of Yang teaches where a power line includes a first metal layer (Item M1) and a second metal layer (Item M2) on the first metal layer (Item M1), and wherein at least a part of the second metal layer (Item M2) is overlapped with the first metal layer (Item M1), and is connected to the first metal layer (Item M1) through a plurality of contact holes (Items V12a and V12b).
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to have the first common power line includes a first metal layer and a second metal layer on the first metal layer, and wherein at least a part of the second metal layer is overlapped with the first metal layer, and is connected to the first metal layer through a plurality of contact holes because it is known to reduce an electrical resistance between an upper power line and a lower power line (Yang Paragraph 0128). 
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches, suggests or motivates one having ordinary skill in the art to have one of the first metal layer and the second metal layer of the first common power lines is made of the same material as that of the source electrode and the drain electrode on the same layer as the source electrode and the drain electrode.
Claims 10, 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches, suggests or motivates one having ordinary skill in the art to have a second common power line provided in the first non-display area on the substrate and electrically connected with the cathode electrode; a first common power connection electrode electrically connecting the second common power line with the pad; and a second common power connection electrode disposed on a layer different from the first common power connection electrode, electrically connecting the second common power line with the pad, wherein the first common power connection electrode is provided between the second common power line and the substrate, and the second common power connection electrode is provided on the second common power line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891